         Case 5:20-cv-00438-FB Document 163 Filed 08/13/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                                                               AUG   1   3 2021
GILBERTO HINOJOSA, Chair of the                                                  CLERK U.S. DISTRICT     1c.
Texas Democratic Party, JOSEPH DANIEL                                           WESTERN DISTRICT OF
CASCINO, SHANDA MARIE SANSING,                                                  BY
and BRENDA LI GARCIA,
                                                                                                    DEJW

        Plaintiffs,

and

LEAGUE OF UNITED LATIN
AMERICAN CITIZENS (LULAC), and
TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS,

        Plaintiff-Intervenors,

V.                                                           CIVIL ACTION NO. SA-20-CA-438-FB

RUTH HUGHS, Texas Secretary of State,

       Defendant.

                           REOUEST FOR ADDITIONAL BRIEFING

       Before the Court are defendant's motions to dismiss (docket nos. 150 & 151) filed on May 14,

2021, plaintiffs' and plaintiff-intervenors' response (docket no. 155) filed on June 11, 2021, and

defendant's reply (docket no. 157) filed on June 18, 2021.

       Since the filing of these pleadings, the Supreme Court issued its opinion in Brnovich             v.

Democratic National Committee (together with Arizona Republican Party           v.   Democratic National

Committee), 141 S. Ct. 2321 (2021), on July 1, 2021.

       The parties are hereby requested to submit additional briefing addressing how Brnovich and

other recent intermediate appellate cases affect the issues in this case; and whether Brnovich has or has

not implicitly overruled the A ndersonlBurdick framework for election litigation of applying:
           Case 5:20-cv-00438-FB Document 163 Filed 08/13/21 Page 2 of 3




           1.     A strict scrutiny review if an election law imposes a severe burden on voting rights; or

           2.     An intermediate-level scrutiny if the law does not create a severe burden but still
                  impacts the right to vote by:

                  a.     identifying "the precise interests put forward by the State as justifications for the
                         burden imposed by its rule," and

                  b.     determining "the extent to which those interests make it necessary to burden the
                         plaintiff's rights."

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); see also Burdick v. Takushi, 504 U.S. 428, 432-34

 (1992).

           The parties should also address whether or not there is a newly-minted, morphed, mutated,

variant standard of review which is essentially judicial deference to an independent state legislative

doctrine in election law. See Joshua A. Douglas, (Mis) Trusting States to Run Elections, 92 WASH. U.

L. REv. 553, 602 (2015) ("Recent Supreme Court election law jurisprudence reflects an unspoken,

pernicious trend. Without identifying a specific new rule, the Court has been unjustifiably deferring to

state laws regarding election administration, thereby giving states tremendous power to regulate

elections. At the same time, the Court has diminished Congress's oversight role. That is a
                                                                                           mistake.
Placing too much power in states to administer elections is both constitutionally wrong and practically

dangerous."); see also The Andrew Goodman Foundation, Age Discrimination in Voting at Home (June

4, 2020), http://voteathorne26.us (last visited August 12, 2021) ("Some states forbid
                                                                                      younger voters
from voting at home while allowing older voters to do so. Courts will likely find these
                                                                                        laws
unconstitutional." Clearly, this prediction was erroneous.).

        Other cases the parties should address with reference to an explicit or implicit judicial deference

doctrine are:

        1.       Republican National Committee.     v.   Democratic National Committee, 140 S. Ct. 1205
                 (2020);
         Case 5:20-cv-00438-FB Document 163 Filed 08/13/21 Page 3 of 3




        2.      Andino v. Middleton, 141 S. Ct. 9 (2020);

                Democratic National Committee. v. Wisconsin State Legislature, 141 S. Ct. 28 (2020);

        4.      Tully v. Okeson, 977 F.3d 608 (7th Cir. 2020);

        5.      Texas League      of United Latin American Citizens v. Hughs, 978 F.3d            136 (5th Cir.
                2020);

        6.     Richardson    v.   Hug/is, 978 F.3d 220 (5th Cir. 2020);

        7.      Texas Alliance for Retired Americans          v.   Hug/is, 976 F.3d 564 (5th Cir. 2020);

        8.     Mi Familia Vota         v.   Abbott, 834 F. App'x 860 (5th Cir. 2020);

        9.     A.   Philip Randolph Institute of Ohio v. LaRose, 831 F. App'x 188 (6th Cir. 2020);

        10.    Memphis A. Philip Randolph Institute v. Hargett, 978 F.3d 378 (6th Cir. 2020) (Moore,
                J., dissenting) ("Make no mistake: today's majority opinion is yet another chapter in the
               concentrated effort to restrict the vote. To be sure, it does not cast itself as
                suchinvoking instead the disinterested language ofjusticiabilitybut this only makes
               today's majority opinion more troubling. As a result of today's decision, Tennessee is
               free toand willdisenfranchise hundreds, if not thousands of its citizens who cast
               their votes absentee by mail. Masking today's outcome in standing doctrine obscures that
               result, but that makes it all the more disquieting. I will not be a party to this passive
               sanctioning of disenfranchisement. I dissent.") (citations omitted));

        11.    Priorities USA     v.   Nessel, 978 F.3d 976 (6th Cir. 2020); and

        12.    Other cases as the parties may choose if they are applicable to the judicial deference
               doctrine issue.

       Defendant shall file her additional briefing on or before November 16, 2021. Plaintiffs and

plaintiff-intervenors shall file their response(s) on or before February 16, 2022.

       It is so ORDERED.

       SIGNED this 13th day of August, 2021.


                                                                   ('
                                                    BIERY
                                               UNITED STATES FiISTRICT JUDGE
